Citation Nr: 1423944	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for service-connected posttraumatic stress disorder with secondary major depressive disorder and secondary alcohol abuse (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Oakland RO.  A copy of the hearing transcript is associated with the claims folder.

Regarding the characterization of the issues on appeal, the Board notes that the Veteran filed his service connection claim for PTSD in August 2007.  An October 2008 RO rating decision awarded service connection for PTSD with secondary major depressive disorder and secondary alcohol abuse, and assigned an initial 50 percent rating effective August 2, 2007.  The Veteran was notified of this decision, and his appellate rights, by letter dated October 23, 2008.

In February 2009, the Veteran submitted a statement requesting to "re-open" his PTSD claim for a higher rating.  At that time, he submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) alleging that his PTSD began to affect his employment in August 2007.  He also submitted statements from two family members describing his PTSD disability.  Thereafter, the RO obtained VA clinic records of treatment for PTSD and afforded the Veteran VA examination in April 2009.  

An RO rating decision dated January 2010 denied a rating greater than 50 percent for PTSD as well as a claim of entitlement to TDIU.  The Veteran has formally appealed the RO's denial of a rating greater than 50 percent for PTSD to the Board.  Notably, the Veteran did not appeal additional issues addressed in a July 2010 Statement of the Case.  See VA Form 9, Box 9B and Box 10, received in August 2010.

As reflected above, the RO assigned an initial rating for PTSD in an October 2008 rating decision.  Prior to the expiration of the one year period to appeal this determination, the Veteran submitted previously unconsidered evidence relevant to the issue of entitlement to a rating greater than 50 percent for PTSD.  After a readjudication of the claim, the Veteran timely appealed the RO's rating determination.  Thus, the Board will deem the Veteran to have disagreed with the initial rating assigned following the award of service connection.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As such, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

With regard to the TDIU issue, the RO's January 2010 rating decision denied a rating greater than 50 percent for PTSD and also formally denied a claim of entitlement to TDIU.  The Veteran filed a notice of disagreement regarding the disability rating for PTSD, but did not specifically express disagreement with the TDIU denial.  At his hearing in August 2013, the Veteran testified that his PTSD prevented him from obtaining and maintaining substantially gainful employment.  This testimony reasonably raised the issue of TDIU, which is deemed a component of the increased rating claim for PTSD on appeal rather than a separate "claim" for jurisdictional purposes.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU issue is properly before the Board but has been listed as a separate "issue" on the title page for administrative purposes only.

The issues of entitlement to a rating greater than 70 percent for PTSD as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected PTSD has more nearly approximated the criteria for occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking and mood due to symptoms of severely compromised concentration, impaired impulse control, neglect of personal hygiene, near-continuous depression affecting motivation, occasional suicidal and homicidal thoughts and difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As addressed below, the Board finds sufficient evidence of record to award an initial 70 percent evaluation for PTSD.  The Board defers adjudicating the issues of entitlement to a rating greater than 70 percent for PTSD, as well as the issue of entitlement to TDIU, pending further development which is addressed in the REMAND following this decision.  As no adverse determination is being made, there is no need to discuss VCAA compliance at this time.

II.  Analysis

The Veteran seeks an initial rating greater than 50 percent for his service-connected PTSD.  In particular, he claims that his PTSD renders him unable to obtain and maintain substantially gainful employment.  He has described hypervigilance, sleep impairment due to nightmares, periods of unprovoked irritability and rage directed towards family and non-family members, an inability to concentrate and complete tasks and having near-continuous depression which affects his activities of daily living due to lack of motivation.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As addressed in the Introduction, this appeal stems from the initial rating assigned for PTSD following a grant of service connection.  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999)

The 50 percent rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Under DSM-IV, GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that a September 2008 VA Compensation and Pension (C&P) examination report with addendum diagnosed the Veteran with PTSD as well as separate disorders of chronic, severe major depressive disorder with psychotic features and alcohol abuse - both as secondary to PTSD.  Thus, the Board attributes all psychiatric symptoms to the service-connected PTSD with secondary major depressive disorder and secondary alcohol abuse (hereinafter PTSD for brevity purposes).

On review of the record, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking and mood due to symptoms of severely compromised concentration, impaired impulse control, neglect of personal hygiene, near-continuous depression affecting motivation, occasional suicidal and homicidal thoughts and difficulty in adapting to stressful circumstances.

The September 2008 VA C&P report described the Veteran as having impairment of thought content marked by hopelessness, helplessness and worthlessness; a circumstantial thought process with difficulty in goal-directed thinking; poor insight into his psychological problems; poor judgment marked by putting off important tasks; poor impulse control marked by anger and rage; and having suicidal and homicidal thoughts.  The Veteran's mental status examination was significant for being poorly groomed and unshaven.  He had hyperactive activity with a pressured and poor speech pattern.  He had a depressed mood with an affect that was constricted, blunted and flat.  The Veteran was highly distractible with poor attention/concentration.  He was generally described as displaying anhedonia, avolition, "serious" impairment of concentration, focus and memory, and having a serious depression every day with no desire or energy, near-constant agitation and fatigue.

Following a review of the claims folder, the VA examiner assigned a GAF score of 48 which was summarized as follows:

In light of the above findings, a GAF of 48 is ascribed to the Veteran indicating serious symptoms and serious impairment in major areas of functioning including social, occupational, interpersonal, judgment, mood and thinking due to symptoms such as: flattened affect, serious impairment of short-term memory and concentration (forgetting or neglecting tasks); impaired judgment; impaired abstract thinking; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; near-continuous depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control (unprovoked irritability, explosive anger outbursts); neglect of personal care, appearance and hygiene; difficulty in adapting to stressful circumstances (including work and work-like settings); and an inability to establish and maintain effective relationships.  Although he is still working as a private contractor he neglects his duties, he increasingly isolates himself, and has suicidal ideation.

Thus, the September 2008 VA examiner's assessment of the Veteran's overall social and occupational impairment includes findings very consistent with the criteria for a 70 percent rating under DC 9411.

Thereafter, the Veteran's VA treatment records include multiple mental therapy sessions between 2008 and 2009.  He consistently reported an inability to concentrate to the extent of not completing simple tasks.  He endorsed some suicidal and homicidal thoughts with no plans.  He described having lost a potential contracting job due to his inappropriate behavior.  His mood and affect were consistently impaired.  He had GAF scores ranging from 47-50.

An April 2009 VA C&P examiner assigned a GAF score of 55 for the Veteran's PTSD.  In so doing, the examiner found that the Veteran's responses to the cognitive skills examination were contradictory and raised the suspicion of symptom exaggeration.  Notably, this examiner did not have benefit of review of the claims folder in conducting the examination.
 
Thereafter, the Veteran's VA clinic consultations continued to show impairment of mood and affect.  In February 2010, the Veteran's treating clinical psychologist described the Veteran's attention and concentration as appearing to be "severely impaired."  

A March 2010 VA C&P examination, conducted for the purposes of evaluating the Veteran's competency to manage VA funds, noted that the Veteran was unkempt with stained clothing.  He was described as poor for activities of daily living.  His concentration was also described as poor due to easy distraction and losing track of conversations.

A February 2012 VA C&P examination described the Veteran's PTSD as resulting in occupational and social impairment with reduced reliability as expressed in a GAF score of 48.  The Veteran's PTSD symptoms included suspiciousness, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relations, and impaired impulse control with unprovoked irritability with periods of violence.

Here, the VA C&P examiners and treating clinicians have most consistently described the Veteran's PTSD as resulting in serious impairment of psychological, social, and occupational functioning.  The Veteran has expressed suicidal and homicidal ideas, and there have been observations of his neglect of personal appearance and hygiene.  The Veteran has twice been described as having impaired impulse control with unprovoked rage directed towards others.  These are examples which tend to support a 70 percent rating under DC 9411.

The Veteran primarily reports near-continuous depression which impairs his motivation, and interferes with his ability to concentrate and complete tasks.  Notably, the April 2009 VA C&P examiner questioned the extent of the Veteran's cognitive impairment but, notably, this examiner did not have benefit of review of the claims folder to determine how other examiners assessed the Veteran's cognitive function.  The September 2008 VA examiner described the Veteran as having "serious" concentration impairment while a February 2010 VA clinician described the Veteran's attention and concentration as appearing to be "severely impaired."  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran's PTSD results in severely impaired attention and concentration. 

In light of the above, the Board finds that the Veteran's PTSD disability picture includes many of the examples listed in DC 9411 as supporting a 70 percent rating.  By application of the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking and mood due to symptoms of severely compromised concentration, impaired impulse control, neglect of personal hygiene, near-continuous depression affecting motivation, occasional suicidal and homicidal thoughts and difficulty in adapting to stressful circumstances.  To this extent only, the appeal is granted.




ORDER

A 70 percent initial rating for PTSD is granted.


REMAND

The Veteran has been granted an initial 70 percent rating for PTSD which renders him eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  The Veteran has asserted that his PTSD has rendered him unable to obtain and maintain substantially gainful employment which, as indicated above, raises the issue of entitlement to TDIU as part of the initial rating claim.  Rice, 22 Vet. App. 447 (2009).

In February 2012, the VA C&P examiner opined that the Veteran's service-connected disabilities did not preclude him from engaging in substantially gainful employment in any occupational setting including general employment settings, sedentary employment, and loosely supervised settings in which little interaction with the public is required.  

In evaluating entitlement to TDIU, consideration is given to all of the Veteran's service-connected disabilities in light of his/her employment history, educational attainment, and vocational experience.  See 38 C.F.R. §4.16.  Here, the Veteran did not complete high school, and his only post-service employment appears to be general contractor work which appears to be affected by his impairment of concentration and motivation.  He is also service-connected for tinnitus, hearing loss and hemorrhoids.  

On this record, the Board finds that the Veteran should be scheduled for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability which takes into account his employment history, educational attainment, and vocational experience.  As the Veteran has demonstrated difficulties submitting financial information, the VA examiner will be requested to assist the Veteran in determining whether he has engaged in substantially gainful employment during the appeal period.

On remand, the RO should clarify with the Veteran whether his receipt of benefits from the Social Security Administration is based upon age or disability.  See VA C&P examination report dated February 2012.  The RO should also obtain updated VA clinic records since September 2012.  See generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED for the following actions: 

1.  Clarify with the Veteran whether his receipt of benefits from the Social Security Administration is based upon age or disability.  If indicated, the RO should obtain any medical and legal documents pertaining to an award of Social Security disability benefits.  

2.  Associate with the claims folder records of the Veteran's VA treatment since September 2012.

3.  Upon completion of the above, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report. 

The examiner is requested to assist the Veteran in determining whether he has engaged in substantially gainful employment for any time since August 2, 2007.  Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (PTSD with secondary major depressive disorder and secondary alcohol abuse, tinnitus, hearing loss and hemorrhoids) render him unable to obtain and maintain substantially gainful employment consistent with his employment history, educational attainment, and vocational experience.  If so, the examiner is requested to identify the date of the onset of unemployability due to service-connected disability.

4.  Thereafter, readjudicate the issues of entitlement to an initial rating greater than 70 percent for PTSD and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a statement of the case and an appropriate opportunity to respond to any adverse determination.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


